       Case: 1:21-cv-00499-DCN Doc #: 1 Filed: 03/02/21 1 of 22. PageID #: 1




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION-CLEVELAND

 Dana Gollner,                                                         Civil Action No:
                                          Plaintiff,
                                                                       DEMAND FOR JURY TRIAL




        -v.-
 Equifax Information Services, LLC,
 Experian Information Solutions, Inc.,
 Ally Financial, Inc.,
 Harley-Davidson Financial Services, Inc.,
                                      Defendant(s).

                                         COMPLAINT
       Plaintiff Dana Gollner (“Plaintiff”), by and through her attorneys, and as for her

Complaint against Defendant Equifax Information Services, LLC (“Equifax”), Defendant

Experian Information Solutions, Inc. (“Experian”), Defendant Ally Financial, Inc. (“Ally”), and

Defendant Harley-Davidson Financial Services, Inc. (“Harley”), respectfully sets forth,

complains, and alleges, upon information and belief, the following:

                                JURISDICTION AND VENUE

   1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15

       U.S.C. § 1681p et seq.

   2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that the

       acts and transactions occurred here, Plaintiff resides here, and the Defendants transact

       business here.

   3. Plaintiff brings this action for damages arising from the Defendants’ violations of 15

       U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).
   Case: 1:21-cv-00499-DCN Doc #: 1 Filed: 03/02/21 2 of 22. PageID #: 2




                                        PARTIES

4. Plaintiff is a resident of the State of Ohio, County of Cuyahoga, residing at 308 East 289th

   Street, Euclid, OH 44132.

5. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15

   U.S.C. § 1681a(c).

6. Defendant Experian Information Solutions, Inc., is a consumer reporting agency as

   defined by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities

   in this judicial district. Defendant Experian is an Ohio corporation registered, and may be

   served with process upon the Corporation Trust Company, located at 4400 Easton

   Commons Way, Suite 125, Columbus, OH 43219.

7. At all times material here to Experian is a consumer reporting agency regularly engaged

   in the business of assembling, evaluating and disbursing information concerning

   consumers for the purpose of furnishing consumer reports, as said term is defined under

   15 U.S.C. § 1681a(p) to third parties.

8. At all times material hereto, Experian disbursed such consumer reports to third parties

   under a contract for monetary compensation.

9. Defendant Equifax Information Services, LLC, is a consumer reporting agency as defined

   by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities in this

   judicial district. Defendant Equifax is a Georgia corporation registered to do business in

   the State of Ohio, and may be served with process upon the Corporation Service

   Company, located at 50 West Broad Street, Suite 1330, Columbus, OH 43215.
   Case: 1:21-cv-00499-DCN Doc #: 1 Filed: 03/02/21 3 of 22. PageID #: 3




10. At all times material here to Equifax is a consumer reporting agency regularly engaged in

   the business of assembling, evaluating and disbursing information concerning consumers

   for the purpose of furnishing consumer reports, as said term is defined under 15 U.S.C.

   § 1681a(p) to third parties.

11. At all times material hereto, Equifax disbursed such consumer reports to third parties

   under a contract for monetary compensation.

12. Defendant Ally Financial Inc., is a person who furnishes information to consumer

   reporting agencies under 15 U.S.C. § 1681s-2 with an address for service in the State of

   Ohio, c/o CT Corporation System, located at 4400 Easton Commons Way, Suite 125,

   Columbus, OH 43219.

13. Defendant Harley-Davidson Financial Services, Inc., is a person who furnishes

   information to consumer reporting agencies under 15 U.S.C. § 1681s-2 with an address

   for service c/o CT Corporation System, located at 4400 Easton Commons Way, Suite

   125, Columbus, OH 43219.


                              FACTUAL ALLEGATIONS

14. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

   though fully stated herein with the same force and effect as if the same were set forth at

   length herein.

                           Ally Account Dispute and Violation

15. On information and belief, on a date better known to Defendant Experian, Experian

   prepared and issued credit reports concerning the Plaintiff that included inaccurate and

   materially misleading information relating to her Ally account, (account 628920XXX).
   Case: 1:21-cv-00499-DCN Doc #: 1 Filed: 03/02/21 4 of 22. PageID #: 4




16. The inaccurate information furnished by Defendant Ally and published by the Defendant

   Experian is inaccurate since the account contains an incorrect date of status.

17. Specifically, the tradeline lists the date of status as September 2020. In point of fact, no

   activity had occurred on this account since November 2014, which would allow for the

   date of status to be updated. As such, there was no reason for the date of status to have

   been updated nearly six years after no reported activity on the account.

18. Trade lines have a number of fields which convey a significant amount of information to

   prospective creditors and which directly affect FICO credit scores.

19. The Date of Status field represents the day a debt is deemed uncollectible and thus

   charged off. Toliver v. Experian Info. Solutions, Inc., 973 F. Supp. 2d 707, 725 (S.D. Tex.

   2013). The Date of Status corresponds to a separate Status segment of the trade line. The

   Status segment reveals various forms of information concerning the trade line. The Date

   of Status should remain uniform throughout each credit report disclosing the trade line as

   this date does not change.

20. Defendant Experian improperly updated the activity status date, which improperly made

   the account appear as a more current liability, and thereby directly lowering the

   Plaintiff’s credit score.

21. Experian has been reporting this inaccurate information through the issuance of false and

   inaccurate credit information and consumer reports that it has disseminated to various

   persons and credit grantors, both known and unknown.

22. Plaintiff notified Experian that she disputed the accuracy of the information Experian was

   reporting on or around September 25, 2020, specifically stating that she was disputing the
   Case: 1:21-cv-00499-DCN Doc #: 1 Filed: 03/02/21 5 of 22. PageID #: 5




   reporting of the Ally tradeline and requested that the derogatory information be properly

   updated or deleted.

23. It is believed and therefore averred that Defendant Experian notified Defendant Ally of

   the Plaintiff’s dispute.

24. Upon receipt of the dispute of the account from Experian, Ally failed to timely conduct a

   reasonable investigation and continued to report false and inaccurate adverse information

   on the consumer report of the Plaintiff with respect to the disputed account.

25. Had Ally done a reasonable investigation, it would have discovered that date of status

   had been improperly accelerated.

26. Despite the dispute by the Plaintiff that the information on her consumer report was

   inaccurate with respect to the disputed account, Experian did not timely evaluate or

   consider any of the information, claims, or evidence of the Plaintiff and did not timely

   make an attempt to substantially reasonably verify that the derogatory information

   concerning the disputed account was inaccurate.

27. Experian violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a reasonable

   investigation since it failed to delete or correct the disputed trade line within 30 days of

   receiving Plaintiff’s dispute letter.

28. Had Experian done a reasonable investigation of the Plaintiff’s dispute, it would have

   discovered that the date of status was improperly updated.

29. As of the date of the filing of this Complaint, Defendant Ally continues to furnish credit

   data which is inaccurate and materially misleading, and Experian’s reporting of the

   above-referenced trade line continue to be inaccurate and materially misleading.
   Case: 1:21-cv-00499-DCN Doc #: 1 Filed: 03/02/21 6 of 22. PageID #: 6




30. As a result of the conduct, action and inaction of the Defendants, the Plaintiff suffered

   damage for the loss of credit, loss of the ability to purchase and benefit from credit, and

   the mental and emotional pain, anguish, humiliation and embarrassment of potential

   credit denials.

                          Harley Account Dispute and Violation

31. On information and belief, on a date better known to Defendant Equifax, Equifax

   prepared and issued credit reports concerning the Plaintiff that included inaccurate and

   materially misleading information relating to her Harley account, (account

   2011051745XXXX).

32. The inaccurate information furnished by Defendant Harley and published by Equifax is

   inaccurate since the account contains an incorrect payment status.

33. The Plaintiff had previously paid and closed this account.

34. Despite this, Harley continues to report a current account status of over “31-60 days past

   due”.

35. The pay status is of significance. Listing a debt with a $0 balance owed, as 31-60 days

   past due is nonsensical. If no balance is owed, the consumer cannot be late paying that

   balance. By continuing to report the account in this fashion, lenders believe the

   consumer is currently late, negatively reflecting on the consumers credit worthiness by

   impacting the credit score negatively.

36. Equifax has been reporting this inaccurate information through the issuance of false and

   inaccurate credit information and consumer reports that it has disseminated to various

   persons and credit grantors, both known and unknown.
   Case: 1:21-cv-00499-DCN Doc #: 1 Filed: 03/02/21 7 of 22. PageID #: 7




37. Plaintiff notified Equifax that she disputed the accuracy of the information Equifax was

   reporting on or around September 25, 2020, specifically stating that she was disputing the

   reporting of the Harley tradeline and requested that the derogatory information be

   properly updated or deleted.

38. It is believed and therefore averred that Defendant Equifax notified Defendant Harley of

   the Plaintiff’s dispute.

39. Upon receipt of the dispute of the account from Equifax, Harley failed to timely conduct

   a reasonable investigation and continued to report false and inaccurate adverse

   information on the consumer report of the Plaintiff with respect to the disputed account.

40. Had Harley done a proper investigation, it would have been revealed to Harley that the

   payment status was being inaccurately reported.

41. Despite the dispute by the Plaintiff that the information on her consumer report was

   inaccurate with respect to the disputed account, Equifax did not timely evaluate or

   consider any of the information, claims, or evidence of the Plaintiff and did not timely

   make an attempt to substantially reasonably verify that the derogatory information

   concerning the disputed account was inaccurate.

42. Equifax violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a reasonable

   investigation since it failed to delete or correct the disputed trade line within 30 days of

   receiving Plaintiff’s dispute letter.

43. Had Equifax done a reasonable investigation of the Plaintiff’s dispute, it would have

   discovered that the payment status was improperly reported as past due.
   Case: 1:21-cv-00499-DCN Doc #: 1 Filed: 03/02/21 8 of 22. PageID #: 8




44. As of the date of the filing of this Complaint, Defendant Harley continues to furnish

   credit data which is inaccurate and materially misleading, and Equifax’s reporting of the

   above-referenced trade line continue to be inaccurate and materially misleading.

45. As a result of the conduct, action and inaction of the Defendants, the Plaintiff suffered

   damage for the loss of credit, loss of the ability to purchase and benefit from credit, and

   the mental and emotional pain, anguish, humiliation and embarrassment of potential

   credit denials.

                               FIRST CAUSE OF ACTION
                     (Willful Violation of the FCRA as to Experian)
46. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

   fully stated herein with the same force and effect as if the same were set forth at length

   herein.

47. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

48. Experian violated 15 U.S.C. § 1681e by failing to establish or to follow reasonable

   procedures to assure maximum possible accuracy in the preparation of the credit report and

   credit files that Experian maintained concerning the Plaintiff.

49. Experian has willfully and recklessly failed to comply with the Act. The failure of Experian

   to comply with the Act include but are not necessarily limited to the following:

             a) The failure to follow reasonable procedures to assure the maximum possible

                accuracy of the information reported;

             b) The failure to correct erroneous personal information regarding the Plaintiff

                after a reasonable request by the Plaintiff;

             c) The failure to remove and/or correct the inaccuracy and derogatory credit

                information after a reasonable request by the Plaintiff;
      Case: 1:21-cv-00499-DCN Doc #: 1 Filed: 03/02/21 9 of 22. PageID #: 9




              d) The failure to promptly and adequately investigate information which

                  Defendant Experian had notice was inaccurate;

              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;

              f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                  the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Experian to

                  delete;

              h) The failure to take adequate steps to verify information Experian had reason to

                  believe was inaccurate before including it in the credit report of the consumer.

   50. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   51. The conduct, action and inaction of Experian was willful rendering Experian liable for

       actual, statutory and punitive damages in an amount to be determined by a Judge and/or

       Jury pursuant to 15 U.S.C. § 1681n.

   52. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Dana Gollner, an individual, demands judgment in her favor against

Defendant, Experian, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681n.

                               SECOND CAUSE OF ACTION
                      (Negligent Violation of the FCRA as to Experian)
  Case: 1:21-cv-00499-DCN Doc #: 1 Filed: 03/02/21 10 of 22. PageID #: 10




53. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

   fully stated herein with the same force and effect as if the same were set forth at length

   herein.

54. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

   seq.

55. Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from the

   credit file of the Plaintiff after receiving actual notice of such inaccuracies and conducting

   reinvestigation and by failing to maintain reasonable procedures with which to verify the

   disputed information in the credit file of the Plaintiff.

56. Experian has negligently failed to comply with the Act. The failure of Experian to comply

   with the Act include but are not necessarily limited to the following:

             a) The failure to follow reasonable procedures to assure the maximum possible

                accuracy of the information reported;

             b) The failure to correct erroneous personal information regarding the Plaintiff

                after a reasonable request by the Plaintiff;

             c) The failure to remove and/or correct the inaccuracy and derogatory credit

                information after a reasonable request by the Plaintiff;

             d) The failure to promptly and adequately investigate information which

                Defendant Experian had notice was inaccurate;

             e) The continual placement of inaccurate information into the credit report of the

                Plaintiff after being advised by the Plaintiff that the information was inaccurate;

             f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                the information;
     Case: 1:21-cv-00499-DCN Doc #: 1 Filed: 03/02/21 11 of 22. PageID #: 11




              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Experian to

                  delete;

              h) The failure to take adequate steps to verify information Experian had reason to

                  believe was inaccurate before including it in the credit report of the consumer.

   57. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase One and benefit from credit, and the mental

       and emotional pain, anguish, humiliation and embarrassment of credit denial.

   58. The conduct, action and inaction of Experian was negligent, entitling the Plaintiff to

       damages under 15 U.S.C. § 1681o.

   59. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Dana Gollner, an individual, demands judgment in her favor against

Defendant, Experian, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681o.

                                 THIRD CAUSE OF ACTION
                        (Willful Violation of the FCRA as to Equifax)
   60. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

       stated herein with the same force and effect as if the same were set forth at length herein.

   61. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

   62. Equifax violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

       procedures to assure maximum possible accuracy in the preparation of the credit report and

       credit files that Equifax maintained concerning the Plaintiff.
  Case: 1:21-cv-00499-DCN Doc #: 1 Filed: 03/02/21 12 of 22. PageID #: 12




63. Equifax has willfully and recklessly failed to comply with the Act. The failure of Equifax

   to comply with the Act include but are not necessarily limited to the following:

           a) The failure to follow reasonable procedures to assure the maximum possible

                accuracy of the information reported;

           b) The failure to correct erroneous personal information regarding the Plaintiff

                after a reasonable request by the Plaintiff;

           c) The failure to remove and/or correct the inaccuracy and derogatory credit

                information after a reasonable request by the Plaintiff;

           d)    The failure to promptly and adequately investigate information which

                 Defendant Equifax had notice was inaccurate;

           e)    The continual placement of inaccurate information into the credit report of the

                 Plaintiff after being advised by the Plaintiff that the information was

                 inaccurate;

           f) The failure to promptly delete information that was found to be inaccurate, or

                could not be verified, or that the source of information had advised Equifax to

                delete;

            g) The failure to take adequate steps to verify information Equifax had reason to

                 believe was inaccurate before including it in the credit report of the consumer.

64. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage by

   loss of credit, loss of ability to purchase and benefit from credit, and the mental and

   emotional pain, anguish, humiliation and embarrassment of credit denial.
     Case: 1:21-cv-00499-DCN Doc #: 1 Filed: 03/02/21 13 of 22. PageID #: 13




   65. The conduct, action and inaction of Equifax was willful, rendering Equifax liable for

       actual, statutory and punitive damages in an amount to be determined by a Judge and/or

       Jury pursuant to 15 U.S.C. § 1681n.

   66. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Dana Gollner, an individual, demands judgment in her favor against

Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681n.

                                FOURTH CAUSE OF ACTION
                       (Negligent Violation of the FCRA as to Equifax)
   67. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

       stated herein with the same force and effect as if the same were set forth at length herein.

   68. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   69. Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from the

       credit file of the Plaintiff after receiving actual notice of such inaccuracies and conducting

       reinvestigation and by failing to maintain reasonable procedures with which to verify the

       disputed information in the credit file of the Plaintiff.

   70. Equifax has negligently failed to comply with the Act. The failure of Equifax to comply

       with the Act include but are not necessarily limited to the following:

               a) The failure to follow reasonable procedures to assure the maximum possible

                   accuracy of the information reported;

               b) The failure to correct erroneous personal information regarding the Plaintiff

                   after a reasonable request by the Plaintiff;
  Case: 1:21-cv-00499-DCN Doc #: 1 Filed: 03/02/21 14 of 22. PageID #: 14




           c) The failure to remove and/or correct the inaccuracy and derogatory credit

               information after a reasonable request by the Plaintiff;

           d) The failure to promptly and adequately investigate information which

               Defendant Equifax had notice was inaccurate;

           e) The continual placement of inaccurate information into the credit report of the

               Plaintiff after being advised by the Plaintiff that the information was inaccurate;

           f) The failure to promptly delete information that was found to be inaccurate, or

               could not be verified, or that the source of information had advised Equifax to

               delete;

           g) The failure to take adequate steps to verify information Equifax had reason to

               believe was inaccurate before including it in the credit report of the consumer.

71. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage by

   loss of credit, loss of ability to purchase and benefit from credit, and the mental and

   emotional pain, anguish, humiliation and embarrassment of credit denial.

72. The conduct, action and inaction of Equifax was negligent, entitling the Plaintiff to

   damages under 15 U.S.C. § 1681o.

73. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in an

   amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Dana Gollner, an individual, demands judgment in her favor

against Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681n.

                              FIFTH CAUSE OF ACTION
                         (Willful Violation of the FCRA as to Ally)
  Case: 1:21-cv-00499-DCN Doc #: 1 Filed: 03/02/21 15 of 22. PageID #: 15




74. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

   fully stated herein with the same force and effect as if the same were set forth at length

   herein.

75. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

76. Pursuant to the Act, all persons who furnished information to reporting agencies must

   participate in re-investigations conducted by the agencies when consumers dispute the

   accuracy and completeness of information contained in a consumer credit report.

77. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

   when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

   furnisher must then conduct a timely investigation of the disputed information and review

   all relevant information provided by the agency.

78. The results of the investigation must be reported to the agency and, if the investigation

   reveals that the original information is incomplete or inaccurate, the information from a

   furnisher such as the one listed above must report the results to other agencies which were

   supplied such information.

79. The Defendant Ally violated 15 U.S.C. § 1681s-2(a) by the publishing of the Account

   Liability Representation; by failing to fully and improperly investigate the dispute of the

   Plaintiff with respect to the Account Liability Representation; by failing to review all

   relevant information regarding same by failing to correctly report results of an accurate

   investigation to the credit reporting agencies.

80. Specifically, the Defendant Ally continued to report this account on the Plaintiff’s credit

   report after being notified of her dispute regarding the inaccurate and materially misleading

   account information.
     Case: 1:21-cv-00499-DCN Doc #: 1 Filed: 03/02/21 16 of 22. PageID #: 16




   81. Had Ally done a reasonable investigation of the Plaintiff’s dispute, it would have

       discovered that date of status had been improperly accelerated.

   82. As a result of the conduct, action and inaction of the Defendant Ally, the Plaintiff

       suffered damage for the loss of credit, loss of the ability to purchase and benefit from

       credit, and the mental and emotional pain, anguish, humiliation and embarrassment of

       credit denials.

   83. The conduct, action and inaction of Defendant Ally was willful, rendering Defendant

       Ally liable for actual, statutory and punitive damages in an amount to be determined by a

       jury pursuant to 15 U.S.C. § 1681n.

   84. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

       Ally in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Dana Gollner, an individual, demands judgment in her favor against

Defendant, Ally, for damages together with attorney’s fees and court costs pursuant to 15 U.S.C.

§ 1681n.

                                 SIXTH CAUSE OF ACTION
                         (Negligent Violation of the FCRA as to Ally)
   85. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully stated herein with the same force and effect as if the same were set forth at length

       herein.

   86. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   87. Pursuant to the Act, all persons who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.
  Case: 1:21-cv-00499-DCN Doc #: 1 Filed: 03/02/21 17 of 22. PageID #: 17




88. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

   when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

   furnisher must then conduct a timely investigation of the disputed information and review

   all relevant information provided by the agency.

89. The results of the investigation must be reported to the agency and, if the investigation

   reveals that the original information is incomplete or inaccurate, the information from a

   furnisher such as the above-named Defendant must report the results to other agencies

   which were supplied such information.

90. Defendant Ally is liable to the Plaintiff for failing to comply with the requirements imposed

   on furnishers of information pursuant to 15 U.S.C. § 1681s-2b.

91. After receiving the Dispute Notice from the Experian, Defendant Ally negligently failed to

   conduct its reinvestigation in good faith.

92. A reasonable investigation would require a furnisher such as Defendant Ally to consider

   and evaluate a specific dispute by the consumer, along with all other facts, evidence and

   materials provided by the agency to the furnisher.

93. Had Ally done a reasonable investigation of the Plaintiff’s dispute, it would have

   discovered that date of status had been improperly accelerated.

94. The conduct, action and inaction of Defendant Ally was negligent, entitling the Plaintiff

   to recover actual damages under 15 U.S.C. § 1681o.

95. As a result of the conduct, action and inaction of the Defendant Ally, the Plaintiff

   suffered damage for the loss of credit, loss of the ability to purchase and benefit from

   credit, and the mental and emotional pain, anguish, humiliation and embarrassment of

   credit denials.
     Case: 1:21-cv-00499-DCN Doc #: 1 Filed: 03/02/21 18 of 22. PageID #: 18




   96. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

       Defendant Ally in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1681n and 1681o.

   WHEREFORE, Plaintiff, Dana Gollner, an individual, demands judgment in her favor against

Defendant, Ally, for damages together with attorney’s fees and court costs pursuant to 15 U.S.C.

§ 1681o.

                               SEVENTH CAUSE OF ACTION
                         (Willful Violation of the FCRA as to Harley)
   97. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully stated herein with the same force and effect as if the same were set forth at

       length herein.

   98. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   99. Pursuant to the Act, all persons who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   100.       Pursuant to the Act, a furnisher of disputed information is notified by the

       reporting agency when the agency receives a notice of dispute from a consumer such as

       the Plaintiff. The furnisher must then conduct a timely investigation of the disputed

       information and review all relevant information provided by the agency.

   101.       The results of the investigation must be reported to the agency and, if the

       investigation reveals that the original information is incomplete or inaccurate, the

       information from a furnisher such as the one listed above must report the results to other

       agencies which were supplied such information.
  Case: 1:21-cv-00499-DCN Doc #: 1 Filed: 03/02/21 19 of 22. PageID #: 19




102.        The Defendant Harley violated 15 U.S.C. § 1681s-2(a) by the publishing of the

   Account Liability Representation; by failing to fully and improperly investigate the

   dispute of the Plaintiff with respect to the Account Liability Representation; by failing to

   review all relevant information regarding same by failing to correctly report results of an

   accurate investigation to the credit reporting agencies.

103.        Specifically, the Defendant Harley continued to report this account on the

   Plaintiff’s credit report after being notified of her dispute regarding the inaccurate and

   materially misleading account information.

104.        Had Harley done a proper investigation, it would have been revealed to Harley

   that the payment status was being inaccurately reported.

105.        As a result of the conduct, action and inaction of the Defendant Harley, the

   Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

   from credit, and the mental and emotional pain, anguish, humiliation and embarrassment

   of credit denials.

106.        The conduct, action and inaction of Defendant Harley was willful, rendering

   Defendant Harley liable for actual, statutory and punitive damages in an amount to be

   determined by a jury pursuant to 15 U.S.C. § 1681n.

107.        The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

   Defendant Harley in an amount to be determined by the Court pursuant to 15 U.S.C. §

   1681n.

   WHEREFORE, Plaintiff, Dana Gollner, an individual, demands judgment in her favor

against Defendant, Harley, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681o.
 Case: 1:21-cv-00499-DCN Doc #: 1 Filed: 03/02/21 20 of 22. PageID #: 20




                                EIGHTH CAUSE OF ACTION
                       (Negligent Violation of the FCRA as to Harley)
108.      Plaintiff incorporates by reference all of the above paragraphs of this Complaint

   as though fully stated herein with the same force and effect as if the same were set forth

   at length herein.

109.      This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. §

   1681 et seq.

110.      Pursuant to the Act, all persons who furnished information to reporting agencies

   must participate in re-investigations conducted by the agencies when consumers dispute

   the accuracy and completeness of information contained in a consumer credit report.

111.      Pursuant to the Act, a furnisher of disputed information is notified by the

   reporting agency when the agency receives a notice of dispute from a consumer such as

   the Plaintiff. The furnisher must then conduct a timely investigation of the disputed

   information and review all relevant information provided by the agency.

112.      The results of the investigation must be reported to the agency and, if the

   investigation reveals that the original information is incomplete or inaccurate, the

   information from a furnisher such as the above-named Defendant must report the results

   to other agencies which were supplied such information.

113.      Defendant Harley is liable to the Plaintiff for failing to comply with the

   requirements imposed on furnishers of information pursuant to 15 U.S.C. § 1681s-2b.

114.      After receiving the Dispute Notice from the Equifax, Defendant Harley

   negligently failed to conduct its reinvestigation in good faith.
  Case: 1:21-cv-00499-DCN Doc #: 1 Filed: 03/02/21 21 of 22. PageID #: 21




115.       A reasonable investigation would require a furnisher such as Defendant Harley to

   consider and evaluate a specific dispute by the consumer, along with all other facts,

   evidence and materials provided by the agency to the furnisher.

116.       Had Harley done a proper investigation, it would have been revealed to Harley

   that the payment status was being inaccurately reported.

117.       The conduct, action and inaction of Defendant Harley was negligent, entitling the

   Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

118.       As a result of the conduct, action and inaction of the Defendant Harley, the

   Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

   from credit, and the mental and emotional pain, anguish, humiliation and embarrassment

   of credit denials.

119.       The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

   Defendant Harley in an amount to be determined by the Court pursuant to 15 U.S.C. §

   1681n and 1681o.

   WHEREFORE, Plaintiff, Dana Gollner, an individual, demands judgment in her favor

against Defendant, Harley, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681o.



                             DEMAND FOR TRIAL BY JURY

120.       Plaintiff demands and hereby respectfully requests a trial by jury for all claims

   and issues this complaint to which Plaintiff is or may be entitled to a jury trial.
     Case: 1:21-cv-00499-DCN Doc #: 1 Filed: 03/02/21 22 of 22. PageID #: 22




                                  PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Dana Gollner, demands judgment from each Defendant as follows:


      a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded for

          each negligent violation as alleged herein;

      b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

      c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

      d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

      e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

      f) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1681n(a)(3), 15

          U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

      g) For any such other and further relief, as well as further costs, expenses and

          disbursements of this action as this Court may deem just and proper.


Dated: February 24, 2021                            Respectfully Submitted,

                                                    /s/ Amichai E. Zukowsky
                                                    Amichai E. Zukowsky, Esq.
                                                    Zukowsky Law, LLC
                                                    23811 Chagrin Blvd, Suite 160
                                                    Beachwood, OH 44122
                                                    Phone: 216.800.5529
                                                    Email: ami@zukowskylaw.com
                                                    Attorney for Plaintiff
